ORDER

PER CURIAM.
Willie Williams appeals from a judgment entered upon a jury verdict sentencing him to a twelve year term of imprisonment for the class C felony offense of Stealing, third offense, Section 570.040 RSMo.1994.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).